DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 28 April 2022 have been fully considered but they are not persuasive. Applicant argues that the term “about” in regards to the instant application does not render any of the claims indefinite.  The Examiner respectfully disagrees.
Applicant alleges the term “about” is commonly used in part to account for real-world, practical problems, such as limitations of different measuring equipment, varying degrees of precision of different measuring equipment, differing specifications and accuracy of manufacturing processes and equipment, and possible user error of person of ordinary skill in the art utilizing the different processes and equipment, and further alleges that the term “about” encompasses acceptable variances in measurements and manufacture both expected by and acceptable by those of ordinary skill in the art.   However, the Applicant has provided no evidence of these alleged “expected and acceptable” aspects that are further allegedly known in the art regarding the instant claimed invention.   The instant disclosure is silent in regards to the metes and bounds of the term “about.”  The instant specification employs “a little above” or “a little below” the endpoint (i.e. of the range recited after the term “about”).  What constitutes “a little above” or “a little below” an endpoint of a range?  The term “little” is indefinite and completely subjective, and has a broad, non-limiting definition of: “small in size or extent,” and the term “small” is equally indefinite and completely subjective, even to one having ordinary skill in the art.  Applicant then alleges that there is no art on the record to establish or to support the assertion of why the claimed term “about” is believed to be indefinite from the perspective.  This argument is irrelevant, since the Applicant has provided no art or explained how one of ordinary skill in the art is to determine and/or accurately define the metes and bounds of “about.”
Applicant then points to the sections of the MPEP and positions of various courts.  However, the Applicant has not established the metes and bounds of the recited ranges following the term “about.”  What percentage or amount in regards to the end points of the ranges recited in the instant pending claims?  The Examiner gave clear examples, such as “0.14 mm” or “0.26 mm” as being included in the recited range of “about 0.15 mm to about 0.25 mm, or otherwise.  The Applicant appears to have ignored this aspect of the rejection and reasons made by the Examiner.  Due to the indefiniteness regarding the term “about” in regards to the recited ranges, one of ordinary skill in the art cannot determine what percentage/amount difference would not allegedly infringed on any of the claimed aspects in any patent potentially issued.
In the U.S. Supreme Court’s decision in Nautilus, Inc. v Biosig Instruments, Inc. 572 U.S. 898, 134 S. Ct. 2120 (2014) established standards in regards to this issue.  The instant claims must “inform, with reasonable certainty (emphasis added), those skilled in the art about the scope of the invention.” Nautilus, 134 S. Ct. at 2124. “The claims, when read in light of the specification and the prosecution history, must provide objective boundaries (emphasis added) for those of skill in the art.”  Interval licensing LLC v. AOL, Inc. 766 F.3d 1364, 1371 (Fed. Cir. 2014) (citing Nautilus, 134 S. Ct at 2130).  The Examiner maintains that the instant disclosure failed to provide “objective boundaries” regarding the claimed ranges employing the term “about” with “reasonable certainty,” since it only employs further subjective and indefinite terms, such as “a little above” and “a little below.”   As such, the rejections are maintained by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1, 3, 4, 9 and 13-15 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the instant specification states that the term “about” in regards to claimed ranges in the identified claims may include any number within the two values spanning the ends of the range, the specification fails to indicate, for example, if “about 0.15 mm to about 0.25 mm” includes number beyond the end point values of the range, such as “0.14 mm” or “0.26 mm.”  As such, the claims are rendered indefinite, as well as all the claims dependent from the identified claims.  The Examiner suggests the removal of the term “about” from all the identified claims.




Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art disclose all of the recited limitations of a sample collection device, constructed of the recited materials and associated size limitations regarding a hole located at a tip of the sample collection device.  While the prior art disclose sampling devices, such as pipettes that have holes and tips thereof, in the cited ranges (see U.S. 2017/0071710 to Deturnmeny) as well as other types of sample detecting devices that contain carbon nanotubes with polymers (see U.S. 10,578,579 to Alonso Chamarro et al.), none teach or disclose the combination of recited elements or motivations to combine such elements to one of ordinary skill in the art to arrive at the sample collection device recited in instant independent claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861